                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

BENJAMIN A. ROSSIGNOL,                )
                                      )
             Petitioner,              )
                                      )
       v.                             )      1:14-cr-00033-JAW
                                      )      1:18-cv-00133-JAW
                                      )
UNITED STATES OF AMERICA,             )
                                      )
             Respondent.              )


                  ORDER AFFIRMING THE
        RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

      The United States Magistrate Judge filed with the Court on July 6, 2018 his

Recommended Decision (ECF No. 66). The Petitioner filed his objections to the

Recommended Decision on July 17, 2018 (ECF No. 67).

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record. The Court made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision, and

concurs with the recommendations of the Magistrate Judge for the reasons set forth

in his Recommended Decision and for the reasons set forth in this Order, and the

Court determines that no further proceeding is necessary.

      1. It is therefore ORDERED that the Recommended Decision of the
         Magistrate Judge (ECF No. 66) be and hereby is AFFIRMED.


      2. It is further ORDERED that the Benjamin A. Rossignol’s 28 U.S.C. § 2255
         Petition (ECF No. 60) be and hereby is DENIED.
      3. It is further ORDERED that no certificate of appealability should issue
         in the event the Benjamin A. Rossignol files a notice of appeal because
         there is no substantial showing of the denial of a constitutional right
         within the meaning of 28 U.S.C. § 2253(c)(2).


      SO ORDERED.
                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE


Dated this 16th day of January, 2019




                                        2
